  Case 2:17-bk-13503-SK           Doc 115 Filed 04/18/19 Entered 04/18/19 15:36:05                      Desc
  Howard M. Ehrenberg               Main Document    Page 1 of 5
  333 South Grand Ave. Suite 3400
  Los Angeles, CA 90071
  (213) 626-2311

         Chapter 7 Trustee


                                  UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                        LOS ANGELES DIVISION

In re: TUNCANG GROUP INC.                              §         Case No. 2:17-bk-13503 SK
                                                       §
                                                       §
                                                       §
                     Debtor(s)


                          NOTICE OF AMENDED TRUSTEE’S FINAL REPORT AND
                                 APPLICATIONS FOR COMPENSATION
                                  AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Howard M. Ehrenberg,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                          United States Bankruptcy Court
                                               255 E. Temple Street
                                              Los Angeles, CA 90012
         A hearing on the Trustee's Final Report and Applications for Compensation will be held on May 15,
2019 at 10:00 a.m. in Courtroom 1575 of the United States Bankruptcy Court located at 255 East Temple
Street, Los Angeles, CA 90012. Any person wishing to object to any fee application that has not already been
approved, or to the Trustee's Final Report, must file a written opposition thereto pursuant to Local Bankruptcy
Rule 9013-1(f) not later than 14 days before the date designated for hearing and serve a copy of the opposition
upon the trustee, any party whose application is being challenged and, the United States Trustee. Untimely
objections may be deemed waived. In the absence of a timely objection by the United States Trustee or other
party in interest, the Court may discharge the Chapter 7 Trustee and close the case without reviewing the Final
Report and Account or determining the merits of the Chapter 7 Trustee's certification that the estate has been
fully administered. See Federal Rule of Bankruptcy Procedure 5009.
Date Mailed: 04/18/2019                                    By:: /s/ Howard Ehrenberg
                                                                                  Trustee
Howard M. Ehrenberg
333 South Grand Ave. Suite 3400
Los Angeles, CA 90071
(213) 626-2311



UST Form 101-7-NFR (10/1/2010)
 Case 2:17-bk-13503-SK               Doc 115 Filed 04/18/19 Entered 04/18/19 15:36:05                              Desc
   Howard M. Ehrenberg                 Main Document    Page 2 of 5
   333 South Grand Ave. Suite 3400
   Los Angeles, CA 90071
   (213) 626-2311
               Chapter 7 Trustee




                                     UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                           LOS ANGELES DIVISION

In re:TUNCANG GROUP INC.                                    §      Case No. 2:17-bk-13503 SK
                                                            §
                                                            §
                                                            §
                         Debtor(s)


                             SUMMARY OF AMENDED TRUSTEE’S FINAL REPORT
                                AND APPLICATIONS FOR COMPENSATION

                  The Final Report shows receipts of :                             $                        291,690.34
                  and approved disbursements of:                                   $                         12,764.57
                  leaving a balance on hand of1:                                   $                        278,925.77

              Claims of secured creditors will be paid as follows:

  Claim       Claimant           Claim Asserted        Allowed Amount of         Interim Payments to             Proposed
  No.                                                             Claim                        Date               Payment

                                                           None

                                                Total to be paid to secured creditors:          $                     0.00
                                                Remaining balance:                              $               278,925.77

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - Howard M. Ehrenberg                                        17,834.52               0.00       17,834.52
  Trustee, Expenses - Howard M. Ehrenberg                                        186.26              0.00           186.26
  Attorney for Trustee Fees - SulmeyerKupetz                                 90,706.00               0.00       90,706.00
  Attorney for Trustee, Expenses - SulmeyerKupetz                              1,219.96              0.00         1,219.96

          1
          The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
 Case 2:17-bk-13503-SK              Doc 115 Filed 04/18/19 Entered 04/18/19 15:36:05                        Desc
                                      Main Document    Page 3 of 5


  Reason/Applicant                                                          Total            Interim      Proposed
                                                                        Requested        Payments to       Payment
                                                                                               Date
  Charges, U.S. Bankruptcy Court                                             350.00             0.00        350.00
  Other State or Local Taxes (post-petition) - FRANCHISE TAX                 829.00             0.00        829.00
  BOARD
  Other Chapter 7 Administrative Expenses - FRANCHISE TAX                 1,628.28              0.00       1,628.28
  BOARD
  Accountant for Trustee Fees (Other Firm) - Menchaca &                   8,457.00              0.00       8,457.00
  Company LLP
  Accountant for Trustee Expenses (Other Firm) - Menchaca &                   18.45             0.00         18.45
  Company LLP

                   Total to be paid for chapter 7 administrative expenses:                  $             121,229.47
                   Remaining balance:                                                       $             157,696.30

              Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total              Interim        Proposed
                                                                     Requested          Payments to    Payment
                                                                                        Date

                                                        None

                   Total to be paid for prior chapter administrative expenses:              $                   0.00
                   Remaining balance:                                                       $             157,696.30

                In addition to the expenses of administration listed above as may be allowed by the Court,
       priority claims totaling $25,043.11 must be paid in advance of any dividend to general (unsecured)
       creditors.
                Allowed priority claims are:
  Claim       Claimant                             Allowed Amount        Interim Payments                 Proposed
  No.                                                     of Claim                 to Date                 Payment
  2           Employment Development                        547.96                       0.00               547.96
              Department
  8           California Department of Tax               14,215.38                       0.00             14,215.38
              and Fee Admininistration
  10          Department of the Treasury                 10,279.77                       0.00             10,279.77

                                                Total to be paid for priority claims:       $             25,043.11
                                                Remaining balance:                          $            132,653.19




UST Form 101-7-NFR (10/1/2010)
 Case 2:17-bk-13503-SK              Doc 115 Filed 04/18/19 Entered 04/18/19 15:36:05                         Desc
                                      Main Document    Page 4 of 5


              The actual distribution to wage claimants included above, if any, will be the proposed
      payment less applicable withholding taxes (which will be remitted to the appropriate taxing
      authorities).
              Timely claims of general (unsecured) creditors totaling $1,939,757.54 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 6.8 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  3          Southern California Edison                       246.10                    0.00                   16.83
  4          David Parsons                               889,959.47                     0.00              60,861.20
  5          Keith W Furlong                             889,959.47                     0.00              60,861.20
  6          Olen Commercial Realty                      159,592.50                     0.00              10,913.96
             Corp.
  7          City of Long Beach                                 0.00                    0.00                    0.00

                     Total to be paid for timely general unsecured claims:                 $             132,653.19
                     Remaining balance:                                                    $                   0.00

              Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
      be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
      interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment

                                                         None

                     Total to be paid for tardily filed general unsecured claims:          $                        0.00
                     Remaining balance:                                                    $                        0.00

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court totaling $3,776.70 have been allowed and will be paid pro rata
      only after all allowed administrative, priority and general (unsecured) claims have been paid in full.
      The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
      applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
      ordered subordinated by the Court are as follows:

  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment




UST Form 101-7-NFR (10/1/2010)
 Case 2:17-bk-13503-SK               Doc 115 Filed 04/18/19 Entered 04/18/19 15:36:05                      Desc
                                       Main Document    Page 5 of 5


  Claim       Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                     of Claim                 to Date               Payment
  8           California Department of Tax                 3,682.71                    0.00                      0.00
              and Fee Admininistration
  10          Department of the Treasury                      93.99                    0.00                      0.00

                                              Total to be paid for subordinated claims: $                         0.00
                                              Remaining balance:                        $                         0.00




                                                  Prepared By: /s/ Howard Ehrenberg
                                                                                Trustee
       Howard M. Ehrenberg
       333 South Grand Ave. Suite 3400
       Los Angeles, CA 90071
       (213) 626-2311




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
